DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, regarding claim 17, the means for disabling the means for driving the second one of the at least two parallel-connected power switches in response to gate current of the second one of the at least two parallel-connected power switches exceeding a gate leakage threshold must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 17, driver 211 or 212 or 213 is interpreted as means for driving a first one of the at least two parallel-connected power switches.
Regarding claim 17, driver 211 or 212 or 213 is interpreted as means for driving a second one of the at least two parallel-connected power switches.
Regarding claim 17, logic circuit 210 is interpreted as means for disabling the means for driving the first one of the at least two parallel-connected power switches in response to gate 
Regarding claim 18, the specification lacks a second means for means for disabling the means for driving the second one of the at least two parallel-connected power switches in response to gate current of the second one of the at least two parallel-connected power switches exceeding a gate leakage threshold.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, line 11-14, it is unclear what is the means for disabling the means for driving the second one of the at least two parallel-connected power switches in response to gate current of the second one of the at least two parallel-connected power switches exceeding a gate leakage threshold. The specification provides a logic circuit 210 for disabling however there are two means for disabling claim. It is unclear what is considered the second means for disabling.
Regarding claim 19, line 1, it is unclear what is the second means for disabling. The specification provides a logic circuit 210 for disabling however there are two means for disabling claim. It is unclear what is considered the second means for disabling.
Claims 18 and 20 are rejected for being dependent on rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Montemezzo et al. (US 20150372670) in view of Elliot (US 20180205220).
	Regarding claim 1, Montemezzo et al. teach A driver circuit for a power stage including at least two parallel-connected power switches, (Note par. 27) the driver circuit comprising: 
a first driver (Note 5A, Fig. 1 and par. 31) configured to provide a first control signal to a first power switch of the at least two parallel-connected power switches in response to a state of a first command signal; (Note par. 33)
a second driver (Note 5B, Fig. 1 and par. 31) configured to provide a second control signal to a second power switch of the at least two parallel-connected power switches in response to the state of the first command signal; (Note par. 33)
a measurement circuit configured to receive a failure characteristic measurement of an operating state of the at least two parallel-connected power switches and compare the failure characteristic measurement with a threshold to provide a failure indication of one of the at least 
Montemezzo et al. does not teach a logic circuit configured to receive the failure indication and to selectively disable a respective driver of the first and second drivers in response to a failure state of the failure indication.
Elliot teach a logic circuit configured to receive the failure indication and to selectively disable a respective driver of the first and second drivers in response to a failure state of the failure indication. (Note controller 378, par. 30 and par. 24)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Montemezzo et al. to include the teaching of Elliot because it would provide the ability to isolate faults. (Note Elliot par. 6)

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Montemezzo et al. (US 20150372670) in view of Fujii (US 9280165)
Regarding claim 8, Montemezzo et al. teach A method of modulating a power stage (Note par. 1), the power stage including at least two parallel-connected power switches, (Note par. 8) the method comprising: 
controlling the at least two parallel-connected power switches via a first driver (Note 5A Fig. 1) and a second driver, (Note 5B, Fig. 1)  the first and second driver responsive to a single command signal; (Note par. 33)
Montemezzo et al. does not teach receiving a first temperature signal of the first one of the at least two parallel-connected power switches; comparing the first temperature signal to a 
Fujii receiving a first temperature signal of the first one of the at least two parallel-connected power switches; (Note claim 2)
comparing the first temperature signal to a temperature threshold; (Note claim 3) and 
disabling the first driver in response to the first temperature signal exceeding the temperature threshold. (Note column 5, lines 36-42)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Montemezzo et al. to include the teaching of Fujii because it would minimize the damage of the transistor by protecting it from overheating. (Note column 5, lines 36-42)
Regarding claim 9, Montemezzo et al. does not teach receiving a second temperature signal of a second one of the at least two parallel-connected power switches; and comparing the second temperature signal to a temperature threshold.
Fujii teach receiving a second temperature signal of a second one of the at least two parallel-connected power switches; (Note claim 2, the protection circuit is connected to both FETs ) and comparing the second temperature signal to a temperature threshold. (Note claim 3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Montemezzo et al. to include the teaching of Fujii because it would minimize the damage of the transistor by protecting it from overheating. (Note column 5, lines 36-42)
Regarding claim 10, Montemezzo et al. does not teach including disabling the second driver in response to the second temperature signal exceeding the temperature threshold.
Fujii teach including disabling the second driver in response to the second temperature signal exceeding the temperature threshold. (Note claim 2 and Note column 5, lines 36-42)

Regarding claim 11, Montemezzo et al. does not teach receiving a first temperature signal of the first one of the at least two parallel-connected power switches; and comparing the first temperature signal to a temperature threshold.
Fujii teach receiving a first temperature signal of the first one of the at least two parallel-connected power switches; (Note claim 2) and comparing the first temperature signal to a temperature threshold. (Note claim 3)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Montemezzo et al. to include the teaching of Fujii because it would minimize the damage of the transistor by protecting it from overheating. (Note column 5, lines 36-42)
Regarding claim 12, Montemezzo et al. does not teach including disabling the first driver in response to the first temperature signal exceeding the temperature threshold.
Fujii teach including disabling the first driver in response to the first temperature signal exceeding the temperature threshold. (Note column 5, lines 36-42)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Montemezzo et al. to include the teaching of Fujii because it would minimize the damage of the transistor by protecting it from overheating. (Note column 5, lines 36-42)

Allowable Subject Matter
Claims 2-7,13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.